The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Election/Restrictions
Claim 35 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/27/19.
The newly added claim is a kit comprising a probe and is properly grouped in group II of the restriction set forth 4/2/2019. 
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/927361 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application does not provide basis for the determining a therapy “based on diagnostic information”  and also does not provide basis for providing the diagnostic and therapeutic information to a healthcare provider.  Additionally with regard to claims 21 and 22 and all those that depend therefrom, the provisional application does not provide basis for the computer analysis steps, and there is no basis in the provisional for the medications recited in claims 27-30.  
As a consequence, the filing date of the instant claims is 5/2/2008.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	The claims recite that they are a method “for treating” a person but they do not include any actual treatment requirement.  Therefore it is confusing how the body of the claim relates to the preamble when no treating is required or accomplished.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-34 and 36  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original disclosure does not provide basis for determining a suitable therapy for a person who does not have an increased risk for coronary heart disease based on the absence of diagnostic information that the individual does not have increased risk of CHD and further does not teach administering any treatment to such a subject.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-22 and 36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a natural phenomenon without significantly more. 
Claims 19-22 and 36 set forth “diagnosing the person as having an increased risk for coronary heart disease” or “as not having an increased risk for coronary heart disease based on detecting the presence or absence of a genetic marker in a nucleic acid sample isolated from a person.  The claim therefore sets forth the correlation between the presence of the genetic marker (the “G” allele) and the increased risk for coronary heart disease.  This type of natural correlation has been recognized by the courts as being a judicial exception, in particular a natural phenomenon.  
Furthermore, “diagnosing” is a step which can be carried out in the mind after the detecting, and so it is an abstract idea that is a mental process.  
The claim further sets forth “determining” a suitable therapy which is also a step that can be carried out in the mind, and so it is an additional abstract idea that is a mental process.  
Additionally, the “personalizing the treatment according to the diagnostic information and the therapeutic information” in claim 36 is a step that could be carried out in the mind by thinking about the relevant information, and so, this is also an abstract idea that is a mental process.  
Therefore the claim recites both an abstract idea and a natural phenomenon.  

In addition to the judicial exception, claims 19 and 36 recite a step of “detecting the presence of absence of a genetic marker in a nucleic acid ,” and claim 20 recites techniques for detecting.  In the independent claims, this step is recited at an extremely high level of generality and merely instructs a scientist to use practically any known nucleic acid detection technique with any generic reagents.  Claim 20 remains very general in scope, inclusive of performing the detecting with any generic reagents, though the claim recites a different techniques for detection.  Such techniques were well-established at the time the invention was made, as is evidenced by the specification which teaches that polymorphism may be detected using any established method available in the art including allele specific hybridization, detection of single nucleotide extension, sequencing, microarray hybridization, mass spectrometry and allele-specific PCR, among many others (see Section 5.4 beginning at paragraph 0099, p. 43).  In all cases, when the additional data-gathering step is recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. Further, it is 
Claims 19-22 also recite a step of “providing the diagnostic and therapeutic information” to the person or to a healthcare provider.  Merely presenting the results of a process otherwise unpatentable under section 101 is, however, insufficient to establish eligibility under the statute.  See FairWarning IP, LLC v. Iatric Sys., Inc., (Fed. Cir. Oct. 11, 2016) (claim unpatentable despite recitation of the step:  "providing notification if [an] event has occurred").
Claims 21 and 22 further set forth that the diagnosing step comprises inputting genetic information of the person in a computer, and with the computer querying a database that includes correlations between alleles and corresponding relevant phenotypes.  The claims do not provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence these are mere instructions to apply the abstract idea using a computer and does not integrate the abstract idea into a practical application.  Furthermore this is insufficient to constitute an inventive concept that would render the claims significantly more that the recited judicial exceptions (see MPEP 2106.05(f)).  
 Claims 19-22 and 36 are not eligible subject matter. 
No new traversal of the rejection was provided, so the rejection is maintained and applied to the newly added claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The rejection of claim 19 under 35 U.S.C. 102(b) as being anticipated by NCBI Single Nucleotide Polymorphism databases record labeled ss15539811, first entered into dbSNP November 14, 2003, as evidenced by the CHR9_12_NA07340 method details is WITHDRAWN because the reference does not each the diagnosing, determining, and providing steps.  
    
Claim(s) 19-34 and 36 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Helgadottir et al. (US 2010/0068705).
The reference teaches methods for diagnosing coronary artery disease by detecting the presence or absence of certain polymorphic markers found to be associated with cardiovascular disease (abstract and throughout).  In one embodiment the at least one polymorphic marker is rs10757274, and the presence of allele “G” is indicative of cardiovascular disease (0035, 0042). The genotyping can be carried out using allele-specific PCR (0055).   The reference teaches that the information gained can be used to identify disease at an early stage to provide information to the clinician about disease in order to apply the most appropriate treatment (0171?).  The reference teaches that genetic testing of patients may furthermore give valuable information and aid the clinician in selecting the best treatment options and medication for each individual (i.e. personalizing information), including prophylactic treatment (0172-173).  Treatments for coronary artery disease that can be administered include aspirin, glyceryl nitrate as well as others (231), which can be administered alone or in combination with lipid-lowering statins.   The reference further teaches computer-implemented methods which includes comparing genotype data to information about genetic risk factors contributing to increased susceptibility and reporting results based on the comparison (241-245).  
No new traversal of the rejection was provided, so the rejection is maintained and applied to the newly added claim.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NCBI Single Nucleotide Polymorphism databases record labeled ss15539811, first entered into dbSNP November 14, 2003, as evidenced by the CHR9_12_NA07340 method details in view of Raimundo et al. (US 20050032070).  
	The teachings of the NCBI record as they relate to these claims is given previously in this office action and are incorporated here. 

	It would have been prima facie obvious to one having ordinary skill in the art to have modified the method for detecting the disclosed SNP in the NCBI record so as to have employed any well-known method for allele detection in order to provide the predictable outcome of determining the allelic content at the disclosed polymorphic site in the NCBI record.  

		 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-
Claims 19-20, 23-24, 27, 28, 31-32 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7883851. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the conflicting application anticipate the instant claims.  The claims teach that by detecting the genotype, the increased risk coronary atherosclerosis (i.e. coronary heart disease) is detected.  The claims teach detecting the genotype by allele-specific hybridization among other possible methods, and administering a therapy, including a lipid-lowering medication which is a medication that delays, prevents or slows progression of coronary heart disease and are blood cholesterol lowering agents.
Claims 21, 22, 26, 26, 29, 30, 33, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7883851 as applied to claims 19-20, 23-24, 27, 28, 31-32 above, and further  in view of Colby et al. US20090307179.
The teachings of the 7883851 patent as they are given in the previous rejection are fully incorporated here. 
 	The issued patent claims do not teach a method which employs a computer.  Colby et al. teach methods for assessing genetic risk in individuals that include inputting and storing patient data in computer memory and calculating risk using the data.  See at least figure 11A which illustrates a computer system that can be used for storing, receiving and analyzing data from genetic results or testing and figure 11B which illustrates the general steps for obtaining a 
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have modified the methods taught in the claims of the issued patent so as to have inputted the genetic information of a patient into a computer which queried a database which includes correlations in order to take advantage of the benefits of computer automation which would have been readily apparent and include the ability to assign risk for many patients quickly and reduce error by humans.  Furthermore, automating a manual activity is prima facie obvious, see MPEP 2144.04(III).  

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juliet C Switzer whose telephone number is (571) 272-0753.  The examiner can normally be reached on Monday through Friday from 9:00 AM until 5:30 PM.    
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached by calling (571) 272-0731.  
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-0507.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.



/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        


April 8, 2021